Writ relief is generally available only when there is no plain, speedy, and
adequate remedy in the ordinary course of law. NRS 34.170; NRS 34.330;
Smith, 107 Nev. at 677, 818 P.2d at 851. Moreover, this court has held
that the right to appeal is typically an adequate legal remedy precluding
writ relief. Pan, 120 Nev. at 224, 88 P.3d at 841.
            Having considered the petition, we are not persuaded that our
intervention by way of extraordinary relief is warranted. NRAP 21(b)(1);
Smith, 107 Nev. at 677, 818 P.2d at 851; Pan, 120 Nev. at 228, 88 P.3d at
844. Accordingly, we
                  ORDER the petition DENIED.


                                                                         J.
                                            Hardesty


                                                                         J.
                                            Douglas


                                                                         J.




cc: Hon. Jessie Elizabeth Walsh, District Judge
     H. Bruce Cox
     Bell and Young, Ltd.
     Eighth District Court Clerk




                                      2